Citation Nr: 0520110	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1978.  He died on September [redacted], 1998.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  

This claim was remanded in September 2000 and October 2003 
for further development.  That development having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in September 1998 from metastatic prostate cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of rheumatic fever, evaluated 
as noncompensably disabling.

3.  The veteran served in Vietnam.

3.  Metastatic prostate cancer is of service origin.

4.  A disability of service origin was involved in the 
veteran's death.  



CONCLUSION OF LAW

1.  Metastatic prostate cancer incurred during active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2004).

2.  A service-connected disease did cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a April 1999 
statement of the case, a VCAA letter dated April 2002, Board 
remands dated September 2000 and October 2003, and 
supplemental statements of the case dated October 2002 and 
March 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding her claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  She was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  

The Board notes that the April 2002 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the appellant was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, and in light of the favorable decision below, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The official death certificate reflects that the veteran died 
on September [redacted], 1998. The cause of death was listed as 
metastatic prostate cancer.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for the residuals of rheumatic fever, rated as 
noncompensably disabling.

The appellant's main contention is that the veteran's 
metastatic prostate cancer which caused his death was related 
to herbicide exposure in service.  Specifically, the 
appellant contends that, while the veteran was never 
stationed in Vietnam, his duties while stationed in Thailand 
required him to periodically cross into Vietnam, and that 
this periodic Vietnam service is also reflected in one of his 
DD214s, which shows the veteran was awarded the Vietnam 
Service Medal with two oak leaf clusters in service.

The veteran served in the Air Force.  His primary specialty 
was a disbursement account supervisor.  The veteran's 
administrative records show that the veteran received the 
Vietnam Service Medal with two Oak Leaf Clusters during that 
period of service.  The veteran's personnel records show 
overseas service in Japan, and in Thailand from September 
1967 to September 1968.

Private medical records dated 1991 to 1998, show that the 
veteran was initially diagnosed with prostate cancer in 1991.  
He had a recurrence of this cancer, from which he eventually 
died, in 1996.

A February 1999 statement is of record from the former Chief 
of the Military Pay Section for the veteran's unit.  He 
indicated that the veteran was assigned to his section, based 
in Thailand.  He indicated that he could not remember 
specifically where the veteran traveled, but that it was not 
unusual for men from his base to travel all over Southeast 
Asia.

A letter from the veteran's private physician, dated March 
1999, indicates that he treated the veteran initially in 
October 1991 for adenocarcinoma of the prostate.  He 
indicated that this letter was written in support of the 
appellant's claim that the veteran's malignancy could 
possibly be due to herbicide exposure during his tour of duty 
in Vietnam.  The examiner indicated that recent medical 
research suggested that Vietnam veterans exposed to 
herbicides may present at a younger age with advanced disease 
that is less responsive to therapy, and he stated that the 
veteran was diagnosed with prostate cancer at a younger age.

A statement from the veteran's wife dated October 2000 
indicated that the veteran told him on several occasions that 
he had to travel to Vietnam to conduct his payroll duties.

A statement from the veteran's brother dated November 2000 
indicates that he recalled the veteran describing to him that 
he had to enter Vietnam on several occasions in his duties as 
a paymaster.

Also dated November 2000 is a letter from a friend of the 
veteran.  He indicated that he recalled discussing with the 
veteran cultural displays and events that he witnessed in 
Vietnam, and that the veteran reported witnessing as well.  
This veteran indicated that he felt from the level of detail 
in the veteran's discussions that the veteran had been in 
Vietnam and witnessed some of the same events he did.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, i.e. cancer, which was 
manifested to a degree of 10 percent disabling within one 
year following the veteran's retirement from active duty.  38 
U.S.C.A. § 1101, 1112, 1113, 11131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era. "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam." 38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001).  This does not, however, preclude the 
veteran from establishing service connection for any of these 
conditions, on a basis other than exposure to herbicides.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2003); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In this regard, the veteran's personnel records do not 
reflect any service in Vietnam.  However, his administrative 
records show that he was stationed in Thailand during the 
Vietnam conflict as an account disbursement supervisor.  Both 
his spouse and brother indicated that the veteran told them 
he had to travel to Vietnam as part of his duties as a 
paymaster.  This information is consistent with the statement 
from the veteran's former Chief of the Military Pay Section 
for his unit who indicated that it was not unusual for men 
from his base to travel all over Southeast Asia.

After reviewing the record and resolving all doubt in 
appellant's favor, the Board finds that the veteran did serve 
in Vietnam.  38 C.F.R. § 3.102.  As the veteran has now been 
found to have service in Vietnam during the applicable 
period, the veteran is presumed exposed to herbicides during 
such service.  

Furthermore, the Board notes that prostate cancer is a 
condition listed in the applicable regulations as a 
disability which may be presumed service connected based on 
exposure to herbicides.  Therefore, the veteran's prostate 
cancer, which caused the veteran's death, is found to be 
related to his exposure to herbicides during his service in 
Vietnam, and entitlement to service connection for the cause 
of the veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


